Exhibit 10.1

SILICON GRAPHICS, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is entered into effective as of
                    , 2006 by and between Silicon Graphics, Inc., a Delaware
corporation (the “Company”), and                      (together with his/her
estate, spouse, heirs, executors or personal or legal representatives, the
“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize that it continues to be difficult
for the Company to obtain liability insurance for its directors, officers,
employees, agents and fiduciaries, and that the cost of such insurance has
significantly increased while the coverage of such insurance has generally been
reduced;

WHEREAS, the Company and Indemnitee further recognize that there has been a
substantial increase in corporate litigation in general, subjecting directors,
officers, employees, agents and fiduciaries to expensive litigation risks at the
same time as the availability and coverage of liability insurance has been
severely limited;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection;

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to continue to provide services to the Company,
wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law; and

WHEREAS, in view of the considerations set forth above, the Company desires that
effective upon the date referred to above, Indemnitee shall be indemnified by
the Company as set forth herein.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Indemnification of Expenses. The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event against any and all Expenses, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses. Such payment of



--------------------------------------------------------------------------------

Expenses shall be made by the Company as soon as practicable but in any event no
later than five (5) days after written demand by Indemnitee therefor is
presented to the Company.

(b) Reviewing Party.

(i) The obligations of the Company under Section l(a) shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section l(c) hereof is involved) that Indemnitee would not be permitted to be
indemnified under applicable law. The obligation of the Company to make an
advance payment of Expenses to Indemnitee pursuant to Section 2(a) (an “Expense
Advance”) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid.

(ii) Notwithstanding the foregoing paragraph (b)(i), if Indemnitee has commenced
or thereafter commences legal proceedings in a court of competent jurisdiction
to secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding, and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance, until final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).

(iii) Indemnitee’s obligation to reimburse the Company for any Expense Advance
shall be unsecured and no interest shall be charged thereon.

(iv) If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Company’s Board of Directors who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section l(c) hereof.

(v) If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee substantively would not be permitted
to be indemnified in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

 

-2-



--------------------------------------------------------------------------------

(c) Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses and Expense
Advances under this Agreement or any other agreement or under the Company’s
Certificate of Incorporation or Bylaws as now or hereafter in effect, the
Company shall seek legal advice only from legal counsel selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld)
(“Independent Legal Counsel”). Such counsel, among other things, shall render
its written opinion to the Company and Indemnitee as to whether and to what
extent Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

(d) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 9 hereof, to the extent that Indemnitee has been
successful on the merits of any cause of action or otherwise, including, without
limitation, by dismissal of an action with or without prejudice, or by
settlement, judgment, order or otherwise, in defense of any Claim referred to in
Section l(a) hereof or in the defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred by Indemnitee in
connection therewith.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than five (5) days
after written demand by Indemnitee therefor to the Company.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as reasonably practicable of any Claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; provided, however, that the failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to receive payments or advancements of Expenses unless the
Company’s ability to defend in such Claim is materially and adversely prejudiced
thereby, and then only to the extent thereof. Notice to the Company shall be
directed to the Chief Executive Officer of the Company, with a copy to the
Company’s Secretary, at the address shown on the signature page of this
Agreement (or such other address as the Company shall designate in writing to
Indemnitee). In addition, Indemnitee shall give the Company such information and

 

-3-



--------------------------------------------------------------------------------

cooperation as it may reasonably require and as shall be within Indemnitee’s
power. Promptly after receipt by Indemnitee, or the Company, of any notice or
document respecting the commencement of a Claim naming or involving Indemnitee
and relating to an Indemnifiable Event with respect to which Indemnitee may be
entitled to indemnification or an Expense Advance pursuant to this Agreement,
the party receiving the same shall notify the other party promptly in writing
pursuant to Section 16 hereof of such receipt, together with copies of such
notice or document.

(c) No Presumptions; Burden of Proof; Determination of Good Faith and Knowledge.

(i) For purposes of this Agreement, the termination of any Claim by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law. In addition, neither the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law, shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief. In connection with
any determination by the Reviewing Party or otherwise as to whether the
Indemnitee is entitled to be indemnified hereunder, the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.

(ii) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company or, with respect to any
criminal action or proceeding, to have had no reasonable cause to believe
Indemnitee’s conduct was unlawful, if Indemnitee’s action was based on the
records or books of account of the Company (or other applicable enterprise),
including financial statements, or on information supplied to Indemnitee by the
officers of the Company (or other applicable enterprise) in the course of their
duties, or on the advice of legal counsel for the Company (or other applicable
enterprise) or the Board of Directors or counsel selected by any committee of
the Board of Directors or on information or records given or reports made to the
Company (or other applicable enterprise) by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Company (or other applicable enterprise) or the Board of
Directors or any committee of the Board of Directors. The provisions of this

 

-4-



--------------------------------------------------------------------------------

Section 2(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(iii) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policies.

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company, if appropriate, shall be entitled
to assume the defense of such Claim, with counsel approved by Indemnitee
(“Retained Counsel”), upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of Retained Counsel
by Indemnitee and the retention of Retained Counsel by the Company, the Company
will not be liable to Indemnitee under this Agreement for any fees of separate
counsel (“Separate Counsel”) subsequently incurred by Indemnitee with respect to
the same Claim; provided that, Indemnitee shall have the right to employ
Separate Counsel in any such Claim (i) at Indemnitee’s expense or (ii) if
(A) the employment of Separate Counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company fails to assume the defense of
such Claim in a timely manner or the Company shall not continue to retain
Retained Counsel to defend such Claim, then the fees and expenses of
Indemnitee’s Separate Counsel shall be at the expense of the Company.

(f) Defense by Company. In the event the Company has assumed the defense of a
Claim pursuant to Section 2(e), the Company shall not, without the prior written
consent of Indemnitee, consent to the entry of any judgment against Indemnitee
or enter into any settlement or compromise which (i) includes an admission of
fault of Indemnitee, (ii) involves damages other than solely the payment of
monetary damages or (iii) does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Claim,
which release shall be in form and substance reasonably satisfactory to
Indemnitee.

 

-5-



--------------------------------------------------------------------------------

3. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder,
except as set forth in Section 8(a) hereof.

(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its Bylaws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving at the request of the Company in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity.

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation, Bylaw or otherwise)
of the amounts otherwise indemnifiable hereunder.

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

-6-



--------------------------------------------------------------------------------

7. Liability Insurance. The Company will use its best efforts to maintain, with
financially sound and reputable companies, insurance policies providing the
Indemnitee with coverage for any Indemnifiable Event hereunder, such policies to
be in such form and amounts and having such coverage as may be customary for
companies engaged in the same or a similar business and of a similar size as the
Company, as certified by the Company’s insurance broker. The Company shall
provide the Indemnitee with (a) evidence of such insurance and, upon request,
copies of such policies and (b) advance notice of any amendment, modification,
cancellation or other changes relating thereto. To the extent the Company
maintains liability insurance applicable to directors, officers, employees,
agents or fiduciaries, Indemnitee shall be named as an insured covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Action or Omissions. To indemnify Indemnitee for acts, omissions or
transactions to the extent Indemnitee may not be indemnified under applicable
law.

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Claim, or (iii) as otherwise as
required under Section 145 of the Delaware General Corporation Law, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous.

 

-7-



--------------------------------------------------------------------------------

(d) Claims Under Section 16. To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16 of the Securities Exchange Act of 1934, as
amended, or the rules and regulations promulgated thereunder, or any similar
successor statute, rules or regulations.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee
after the expiration of two years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two-year period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

10. Definitions

For the purposes of this Agreement, the following terms shall have the meaning
assigned to them hereunder:

(a) Change in Control shall mean any event in which:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary (acting in such capacity) holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than 15% of the total voting power represented by
the Company’s then outstanding Voting Securities.

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new directors whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least three
quarters (3/4) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving

 

-8-



--------------------------------------------------------------------------------

entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

(b) Claim shall mean any threatened, pending or completed action, suit, appeal,
proceeding, arbitration, or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation that Indemnitee in good faith believes might
lead to the institution of any such action, suit, appeal, proceeding,
arbitration or alternative dispute resolution mechanism, whether civil,
criminal, administrative, investigative or other.

(c) Company shall mean and include, in addition to Silicon Graphics, Inc. and
any successor corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence were continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

(d) Expenses shall mean and include any and all expenses, including attorneys’
fees (including retainers) and all other costs, expenses and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in, any action, suit, proceeding, arbitration, alternative
dispute resolution mechanism, hearing, inquiry or investigation, and any and all
judgments, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) of any Claim and any federal, state, local or foreign taxes imposed on
the Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

(e) Indemnifiable Event shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, partner, employee, trustee, agent
or fiduciary of the Company, or any subsidiary of the Company, or is or was
serving at the request of the Company as a director, officer, partner, employee,
trustee, agent or fiduciary of any other corporation, partnership, joint
venture, trust or other enterprise, which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary while serving
in such capacity, or by reason of any action or inaction on the part of
Indemnitee in such capacity.

 

-9-



--------------------------------------------------------------------------------

(f) Reviewing Party shall mean any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Board of Directors who is not a party to the particular
Claim for which Indemnitee is seeking indemnification, or Independent Legal
Counsel.

(g) Voting Securities shall mean any securities of the Company that vote
generally in the election of directors.

11. Remedies of Indemnitee.

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Expenses hereunder and the Company fails to make such payment or
advancement in a timely manner pursuant to the terms of this Agreement,
Indemnitee may petition the Delaware Chancery Court to enforce the Company’s
obligations under this Agreement.

(b) Burden of Proof. In any judicial proceeding brought under Section 11(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Expenses hereunder.

(c) Expenses. To the maximum extent permitted by law, the Company agrees to
reimburse Indemnitee in full for any expenses incurred by Indemnitee in
connection with investigating, preparing for, litigating, defending or settling
any action brought by Indemnitee under Section 11(a) above, or in connection
with any claim or counterclaim brought by the Company in connection therewith,
if Indemnitee is successful in whole or in part in connection with any such
action.

12. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

-10-



--------------------------------------------------------------------------------

14. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer, employee, agent
or fiduciary (as applicable) of the Company or of any other enterprise at the
Company’s request.

15. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, unless as a
part of such action a court having jurisdiction over such action determines that
each of Indemnitee’s material defenses to such action were made in bad faith or
were frivolous.

16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand or courier service and signed for by the addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.

17. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

-11-



--------------------------------------------------------------------------------

18. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

19. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

20. Subrogation. In the event of any payment of Expenses under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee against other persons and Indemnitee shall
execute all documents required and shall do all acts that may be necessary to
secure such rights and to enable the Company effectively to bring suit to
enforce such rights.

21. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

22. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto (other than the
indemnity provisions of the Company’s certificate of incorporation and by-laws,
each as amended).

23. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries, nor shall this Agreement impose any
obligation on Indemnitee to continue Indemnitee’s service to the Company beyond
any period required by law or by other agreements or commitments of the parties,
if any. Indemnitee may at any time and for any reason resign from such position
(subject to any other contractual obligation or any obligation imposed by
operation of law), upon which event the Company will have no obligation to
continue Indemnitee in such position.

 

-12-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement shall continue in force after
Indemnitee has ceased to serve as a director of the Company.

24. No Conflicts. The Company acknowledges and agrees that the Indemnitee may be
engaged in one or more businesses for compensation other than serving as a
director of the Company and such other activities shall in no way, except to the
extent required by law, relieve the Company of its indemnification obligations
hereunder. The Company acknowledges and agrees that the Indemnitee’s affiliates
may be engaged in one or more businesses other than acting as a shareholder and
creditor of the Company. Notwithstanding anything herein to the contrary, there
shall be no restrictions on the Indemnitee or any of the Indemnitee’s affiliates
as to exclusivity or otherwise, the Indemnitee and any of the Indemnitee’s
affiliates shall be free to pursue or invest in any business opportunities,
whether as a shareholder, lender or in any other capacity, without any
obligation to the Company, except to the extent required by law, and the Company
expressly waives any interest or expectancy in, or in being offered an
opportunity to participate in, any business opportunities that are presented to
the Indemnitee or any of the Indemnitee’s affiliates.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

SILICON GRAPHICS, INC. By:  

 

  Vice President, General Counsel & Secretary

 

Address: 1200 Crittenden Lane Mountain View, CA 94043-1351

AGREED TO AND ACCEPTED:

INDEMNITEE:

 

 

 

-14-